Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Kenneth A. Greene appeals the district court’s order dismissing his complaint purporting to raise several civil claims against Defendants. We have reviewed the record and agree that Greene’s complaint fails to state a claim upon which relief may be granted. Accordingly, we affirm the district court’s order. Greene v. Colvin, No. 1:15-ev-01183-WMN (D.Md. May 20, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.